
	

115 HR 2591 : Modernizing the Pittman-Robertson Fund for Tomorrow’s Needs Act
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2591
		IN THE SENATE OF THE UNITED STATES
		September 17, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Pittman-Robertson Wildlife Restoration Act to modernize the funding of wildlife
			 conservation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Modernizing the Pittman-Robertson Fund for Tomorrow’s Needs Act. 2.PurposeThe first section of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669) is amended by adding at the end the following: One of the purposes of this Act is to provide financial and technical assistance to the States for the promotion of hunting and recreational shooting..
 3.DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended— (1)by redesignating paragraphs (2) through (8) as paragraphs (4) through (10), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)for the purposes of determining the number of paid hunting-license holders in a State, the term fiscal year means the fiscal year or license year of the State;
 (3)the term hunter recruitment and recreational shooter recruitment means any activity or project to recruit or retain hunters and recreational shooters, including by—
 (A)using social media, marketing, advertising, surveying, television spots, print, and media; (B)providing education, mentoring, and field demonstrations;
 (C)enhancing access for hunting and recreational shooting, including through range construction; (D)providing education to the public about the role of hunting and recreational shooting in funding wildlife conservation; and
 (E)using any other means to ensure the growth of hunting and recreational shooting, as determined by the Secretary;.
			4.Allocation and apportionment of available amounts
 (a)Apportionment to StatesSection 4(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c(b)) is amended— (1)in the first sentence, by striking The Secretary of the Interior and inserting the following:
					
 (1)In generalThe Secretary; (2)in the second sentence, by striking Such apportionments and inserting the following:
					
 (2)AdjustmentsThe apportionments under paragraph (1); (3)by striking the third sentence; and
 (4)by adding at the end the following:  (3)Use of funds (A)In generalSubject to subparagraph (B), amounts apportioned under this subsection may be used for hunter recruitment and recreational shooter recruitment.
 (B)LimitationA State may make an expenditure under subparagraph (A) only if the amount of the expenditure during the fiscal year in which the expenditure is made plus the amount of the expenditures for hunter recruitment and recreational shooter recruitment made during the 4 fiscal years preceding that fiscal year is not greater than 25 percent of the total amount apportioned to the State under this subsection during that 5-fiscal-year period..
 (b)Apportionment of certain taxesThe first subsection (c) of section 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended—
 (1)by inserting Apportionment of revenues from pistols, revolvers, bows, and arrows.— after the enumerator; (2)by striking One-half and inserting the following:
					
 (1)In generalSubject to paragraph (2), ½; (3)by striking : Provided, That and inserting a period;
 (4)by striking each State shall be apportioned not more than 3 per centum and not less than 1 per centum of such revenues and inserting the following:
					
 (2)ConditionThe amount apportioned to each State under paragraph (1) shall be not greater than 3 percent and not less than 1 percent of the revenues described in such paragraph; 
 (5)by striking For the purpose and inserting the following:  (3)Population determinationFor the purpose; and
 (6)by adding at the end the following:  (4)Use of fundsIn addition to other uses authorized under this Act, amounts apportioned under this subsection may be used for hunter recruitment and recreational shooter recruitment..
 (c)Technical correctionSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended by redesignating the second subsection (c) and subsection (d) as subsections (d) and (e), respectively.
 5.Expenditures for management of wildlife areas and resourcesSection 8 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g) is amended— (1)in subsection (a), in the third sentence, by striking and public relations; and
 (2)in subsection (b), in the first sentence, by striking , as a part of such program. 6.Firearm and bow hunter education and safety program grantsSection 10(a)(1)(A) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1(a)(1)(A)) is amended—
 (1)in clause (iii), by striking and at the end; and (2)by adding at the end the following:
				
 (v)the enhancement of hunter recruitment and recreational shooter recruitment; and. 7.Multistate conservation grant programSection 11 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–2) is amended—
 (1)in subsection (a)(1)— (A)by striking Not more than and inserting the following:
					
 (A)In generalNot more than; and (B)by adding at the end the following:
					
 (B)Availability for hunter and recreational shooter grantsNot more than $5,000,000 of the revenues covered into the fund from any tax imposed under section 4161(b) of the Internal Revenue Code of 1986 for a fiscal year shall be available to the Secretary exclusively for making hunter recruitment and recreational shooter recruitment grants that promote a national hunting and shooting sport recruitment program, including related communication and outreach activities.;
 (2)in the matter preceding subsection (b)(3)(A), by striking International; (3)in the matter preceding subsection (c)(2)(A)(i), by striking International;
 (4)in subsection (c)(2)(A)(i), by inserting or to recreational shooting activities after wildlife; and (5)in subsection (d), by inserting or to recreational shooting activities after wildlife.
			
	Passed the House of Representatives September 12, 2018.Karen L. Haas,Clerk
